DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, which is a judicial exception, the abstract idea being that of “evaluating a region of an image” and “setting a composition frame based on the evaluation result” without significantly more. This falls within the groupings of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because these determinations, concepts, activities can be performed in the human mind as judgments. The claims recite an abstract idea in the form of a mental process. These activities, such as “evaluating a region of an image” and “setting a composition frame based on the evaluation result” are simple steps that can be practically performed in the human mind as a reproduction of observed and gathered data/information.
Additionally, the abstract idea is not integrated into a practical application because
merely using an evaluation unit and a composition frame setting unit as tools to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to an existing technological process, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.

judicial exception because the elements/limitations/steps are recited at a high level of generality
(e.g., an imaging processing device, a program causing a computer to function, etc.) and are used e.g., for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., an imaging processing device, a program causing a computer to function) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “program” which is non-statutory subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamura et al. (US 2014/0176612).
Regarding claims 1, 19 and 20, Tamura discloses an image processing device and method (paragraph 2, lines 1-2: “The present invention relates to an image processing apparatus, an image capturing apparatus, an image processing method”) and a program causing a computer (claim 19, line 1: “a program for controlling a computer”) to function as: 
an evaluation unit 114 in FIG. 2 configured to evaluate whether a first region (target region candidate) of a captured image satisfies a quality condition (corresponding to the amount by which the target region candidate protrudes outside the target image being equal to or smaller than a preset threshold) (paragraph 76, lines 1-2: “In step S602, the crop region evaluation unit 114 determines whether or not the amounts by which the target region candidate protrudes outside the target image are equal to or smaller than a preset threshold”); and 
a composition frame setting unit 113 configured to set a different composition frame (corresponding to updating a reference range) in the captured image in accordance with an evaluation result of the first region (in step S602) (paragraph 77, lines 1-3: “In step S603, under control by the control unit 101, the crop region candidate setting unit 113 updates a reference range in accordance with information of the protrusion amounts acquired in step S602, such that the target region candidate fits inside the target image”). 
Regarding claim 17, Tamura discloses a cutting unit configured to cut (or crop) an image included in the composition frame set by the composition frame setting unit from the captured image (paragraph 93: “if it is desirable to perform cropping to include a plurality of facial 
Regarding claim 18, Tamura discloses that processing in each configuration in which the evaluation unit and the composition frame setting unit are included is performed with regard to each of a plurality of the first regions (multiple cropping to all of the crop region candidates) included in the captured image to set a plurality of composition frames in the captured image (paragraph 96, lines 1-3: “In step S308, under control by the control unit 101, the crop region evaluation unit 114 applies evaluation processing for multiple cropping to all of the crop region candidates set in step S307 so as to acquire evaluation values of these crop region candidates.”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2014/0176612) in view of Cheatle (US 2002/0191861).
Regarding claim 2, Tamura fails to disclose a first region specifying unit configured to specify the first region in accordance with a first rule; a second region specifying unit configured 
However, in an analogous art, Cheatle discloses a first region specifying unit configured to specify the first region in accordance with a first rule (a first compositional rule); a second region specifying unit configured to specify a second region of the captured image in accordance with a second rule (a second compositional rule) (FIG. 2B, step 55: “determine for each region one or more compositionally significant properties from amongst a plurality of different possible such properties, depending on the average colour, intensity, location in the captured image and interest metrics within the regions”); and 
a rule selection unit configured to select the first or second rule (selecting compositional rules) based on whether the first region satisfies the quality  condition (appropriate to the determined compositionally significant properties) (step 56: “select compositional rules appropriate to the determined compositionally significant properties”), wherein the composition frame setting unit sets the composition frame (determine one or more crop boundaries) based on the rule selected by the rule selection unit (step 57: “determine one or more crop boundaries by applying one or more of the selected compositional rules”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Tamura by incorporating this feature taught in Cheatle for the purpose of achieving an esthetically pleasing images in complex scenes.
Regarding claim 3, Cheatle further discloses that each rule including the first and second rules relates to a main subject (“the girl”) which ought to be included in a region to be specified 
Regarding claim 4, Tamura discloses that the quality condition includes a condition regarding whether the other subject (in FIG. 14) is partially cut out (protrudes outside the range of the target image) (paragraph 75, lines 2-4: “the crop region evaluation unit 114 determines in the present step whether or not a target region candidate indicated by a dashed line incorporates a region that protrudes outside the range of the target image indicated by a solid line into a crop region.”), and, 
based on a degree that the other subject is partially cut out (amounts by which the target region candidate protrudes), the evaluation unit evaluates whether the region satisfies the condition (preset threshold) regarding whether the other subject is partially cut out (paragraph 76, lines 1-2: “In step S602, the crop region evaluation unit 114 determines whether or not the amounts by which the target region candidate protrudes outside the target image are equal to or smaller than a preset threshold.”). 

Regarding claims 6-8 and 15, the recitation of “when” makes the following limitations conditional because the limitations are not performed in the event that the “when” condition is not met: 
wherein, when a size of the other subject in the region is less than a predetermined proportion of a size of the main subject in the region, the evaluation unit evaluates that the region satisfies the condition regarding whether the other subject is partially cut out independently of that the other subject is partially cut out, as recited in claim 6;
wherein, when the first region does not satisfy the condition regarding whether the other subject is partially cut out, the second region specifying unit specifies a region including the other subject and satisfying the condition regarding whether the other subject is partially cut out, as the second region, as recited in claim 7; 
wherein, when the first region does not satisfy the condition regarding whether the other subject is partially cut out, the second region specifying unit specifies a region which does not include the other subject as the second region, as recited in claim 8;

Accordingly, the examiner is not required to find these limitations.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2014/0176612) in view of Cheatle (US 2002/0191861) and Banerjee et al. (US 11,232,294).
Regarding claim 9, the combination of Tamura and Cheatle fails to disclose that each of the rules relates to a body part of the main subject which ought to be included in the region, and the second region specifying unit sets a rule indicating a different body part from a body part indicated by the first rule as the second rule and specifies the second region in accordance with the second rule. 
However, in an analogous art, Banerjee discloses that each of the rules (peak values) relates to a body part (the head 160-1 in FIG. 1C) of a main subject which ought to be included in a region 145-1-3L, and a second region specifying unit sets a rule indicating a different body part from a body part (the right ankle 160-16) indicated by a first rule as the second rule and specifies a second region 145-16-3L in accordance with a second rule (col. 7, lines 17-24: “The score map 140-1-3L shown in FIG. 1C includes a region 145-1-3L of peak values that are .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2014/0176612) in view of Cheatle (US 2002/0191861) and Gilra (US 2013/0127915).
Regarding claim 10, the combination of Tamura and Cheatle fails to disclose that each of the rules relates to a size of a margin of the main subject in a horizontal direction or a vertical direction, and the second region specifying unit sets a rule indicating a different margin from the margin indicated by the first rule as the second rule and specifies the second region in accordance with the second rule. 
However, in an analogous art, Gilra discloses that each of the rules relates to a size of a margin (120 pixels) of a main subject (the large boat) in a horizontal direction or a vertical direction (paragraph 138, lines 4-8: “In the example illustrated in FIGS. 14A-14B, the large boat on the right side of input image 14A is translated to the left by 120 pixels … Based on this approximate bounding box and the fact that the selected portion is to be translated in the horizontal dimension, the input image is divided into three vertical strips, as defined by the solid vertical lines in FIG. 14A), and a second region specifying unit sets a rule indicating a different .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2014/0176612) in view of Cheatle (US 2002/0191861) and Pyo et al. (US 2017/0076434).
Regarding claim 11, the combination of Tamura and Cheatle fails to disclose that each of the rules relates to a size of a margin of the main subject in a horizontal direction or a vertical direction, the quality condition includes a condition regarding a bias of a margin of the main subject and the other subject in the region in the horizontal direction or the vertical direction, and the evaluation unit evaluates that a region in which there is a bias in the margin of the main subject and the other subject in the horizontal direction or the vertical direction does not satisfy the condition regarding the bias of the margin. 
However, in an analogous art, Pyo discloses that each of the rules relates to a size of a margin of a main subject in a horizontal direction or a vertical direction, the quality condition includes a condition regarding a bias of a margin of the main subject and the other subject in the region in the horizontal direction or the vertical direction (paragraph 57, lines 2-6: “valid lines 
Regarding claim 12, the recitation of “when” makes the following limitation conditional because the limitation is not performed in the event that the “when” condition is not met: 
wherein, when there is the bias in the margin of the main subject and the other subject in the first region in the horizontal direction or the vertical direction, the second region specifying unit specifies a region in which the bias is reduced as the second region, as recited in claim 12. 
Accordingly, the examiner is not required to find this limitation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2014/0176612) in view of Cheatle (US 2002/0191861) and Shimahashi et al. (US 2015/0350490).
Regarding claim 13, the combination of Tamura and Cheatle fails to disclose that the quality condition includes a condition regarding the number of pixels of the region, and the evaluation unit evaluates that a region in which the number of pixels is less than a threshold does not satisfy the condition regarding the number of pixels, wherein each of the rules relates to a body part of the main subject which ought to be included in the region. 
However, in an analogous art, Shimahashi discloses that a quality condition (the first variance condition) includes a condition regarding a number of pixels of a region, and an evaluation unit evaluates that a region in which the number of pixels is less than a threshold does not satisfy the condition regarding the number of pixels, wherein each of the rules relates to a body part of the main subject which ought to be included in the region (paragraph 92, lines 1-3: “the CPU 410 determines that the first variance condition is met when the ratio of the number of variable pixels in the reference region RA1 to the number of all pixels in the reference region RA1 is greater than or equal to the first reference ratio (S400: YES)”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Tamura and Cheatle by incorporating this feature further taught in Shimahashi for the purpose of improving position processing when joining multiple images.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2014/0176612) in view of Cheatle (US 2002/0191861) and Shimahashi et al. (US 2015/0350490), and further in view of Banerjee et al. (US 11,232,294).
Regarding claim 14, the combination of Tamura, Cheatle and Shimahashi fails to disclose that each of the rules relates to a body part of the main subject which ought to be included in the region.
However, Banerjee discloses that each of the rules (peak values) relates to a body part (the head 160-1 in FIG. 1C) of a main subject which ought to be included in a region 145-1-3L (col. 7, lines 17-24: “The score map 140-1-3L shown in FIG. 1C includes a region 145-1-3L of peak values that are identified by processors associated with the imaging device 125-2 as most likely corresponding to the head 160-1 of the actor 180.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Tamura, Cheatle and Shimahashi by incorporating this feature further taught in Banerjee for the purpose of improving the recognition of poses, gestures and actions in a fast-moving scene with many objects.
The recitation of “when” makes the following limitation conditional because the limitation is not performed in the event that the “when” condition is not met: 
when the number of pixels of the first region is less than a threshold, the second region specifying unit specifies a region in which the number of pixels is greater than the threshold, as the second region, as recited in claim 14. 
Accordingly, the examiner is not required to find this limitation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2014/0176612) in view of Cheatle (US 2002/0191861) and Bogolea et al. (US 2018/0005035).
Regarding claim 16, the combination of Tamura and Cheatle fails to disclose that the composition frame setting unit maintains a composition frame set in a nearest frame image in a frame image in which the main subject is not recognized from the captured image. 
However, in an analogous art, Bogolea discloses that a composition frame setting unit maintains a composition frame set in a nearest frame image in a frame image (cropped regions of the image) in which a main subject is not recognized (unidentified objects) from a captured image (paragraph 134 lines 13-14: “The system can therefore populate the planogram with … cropped regions of the image corresponding to unidentified objects”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Tamura and Cheatle by incorporating this feature further taught in Bogolea for the purpose of retaining a database of images with unidentified objects for future use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646